Citation Nr: 0900250	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  08-14 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to monetary benefits due but unpaid to the 
veteran at the time of his death.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1942 to February 
1954.  He died in March 2006.  The appellant is the veteran's 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 denial by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2008, the veteran testified before the undersigned 
at a Central Office hearing.  A transcript is of record.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO assigned a 100 
percent evaluation for the veteran's post traumatic stress 
disorder (PTSD) for the period between 
January 1, 1972 and June 15, 1992.

2.  VA issued the veteran a check on January 10, 2006, which 
was negotiated by the veteran.  A second check was issued on 
January 12, 2006, this check was not negotiated.  

3.  The veteran died on March [redacted], 2006.

4.  The January 12, 2006 payment was returned to VA un-
negotiated following his death.

CONCLUSION OF LAW

There is no legal basis for payment of awarded but unpaid 
benefits to the appellant.  38 U.S.C.A. §§ 5121, 5122 (West 
2002); 38 C.F.R. § 3.1003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).

The instant appeal involves the purely legal question of 
entitlement to benefits under VA law and regulations applied 
to relevant facts that are undisputed.  Therefore, the notice 
and assistance provisions of the VCAA are not applicable.  
See VAOPGCPREC 5-2004 (VA is not responsible to provide 
notice and assistance where the claim cannot be substantiated 
because undisputed facts render the claimant ineligible for 
the claimed benefit).  See also Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).  
Accordingly, the Board will proceed to evaluate the appeal.  
The Board finds no prejudice to proceeding with this case at 
this time.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
revd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Upon the death of a veteran beneficiary, accrued benefits are 
paid to the first living person in a list as follows:  the 
veteran's spouse, the veteran's children (in equal shares), 
or the veteran's dependent parents (in equal shares).  38 
U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Payments to 
persons who bore the payee's last expenses are limited to the 
amount necessary to reimburse those expenses.  38 U.S.C.A. § 
5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned and 
canceled.  38 U.S.C.A. § 5122 (West 2002); 38 C.F.R. § 3.1003 
(2008).  

Factual Background and Analysis

Review of the record reveals that prior to the veteran's 
death, he was service-connected for PTSD.  In a June 2005 
rating decision the disability rating for PTSD was increased 
from noncompensable to 100 percent disabling for the period 
between January 1, 1972 and June 15, 1992. 

As a result of the June 2005 rating decision, the veteran was 
awarded $192,079.22 for the period January 1, 1972 to June 
15, 1992.  Twenty percent ($38,415.84) of this amount was set 
aside for attorney fees.  The remaining eighty percent 
($153,663.38) was sent to the veteran. 

Evidence associated with the claims file shows the veteran 
was admitted to Bristol Nursing Home in September 2005 and in 
January 2006 was transferred to a VA Nursing Home Care Unit 
(NHCU).  

The evidence also shows that during that time, the VA issued 
the veteran a check in the amount of $99,000.00 on January 
10, 2006.  A copy of the negotiated check is of record.  A 
second check was issued to the veteran on January 12, 2006 in 
the amount of $55,663.38.  

A VA clinical record dated January 24, 2006, shows the 
nursing home staff was notified that the veteran had received 
a VA check.  It was noted that the veteran was bedridden and 
unable to get the check to his bank.  The clinical record 
further reflects that in the presence of several individuals, 
including the veteran's social worker, the veteran agreed 
with the SWS recommendation that the check be turned into the 
Business Office, apparently un-negotiated, to be secured in 
Patient Funds.  

The veteran died March [redacted], 2006.  On March 28, 2006, a 
computer-generated notice was received (VA Form 20-6560) 
indicating the return of a special payment in the amount of 
$54, 663.38.  A copy of the January 12, 2006 check is of 
record and is stamped "void and non-negotiable."  

In September 2006, the appellant submitted a claim for the 
proceeds of the second check issued to the veteran, but not 
negotiated before his death.  She asserts that the veteran 
was issued two separate checks, one for $99,000.00 dated 
January 10, 2006 and the second, two days later, in the 
amount of $54,663.38.  She stated that both checks were 
received by the Patient Accounting Office at the VA Hospital 
in Johnson City, Tennessee.  The appellant indicated that 
since her father was quite ill she had arranged, through his 
attorney and the VA General Counsel in Nashville, to have any 
checks received automatically cashed and deposited without 
endorsement, into the veteran's patient account at the VA 
Medical Center Nursing Home.  

The appellant further contends that although she was in 
continuous contact with the nursing home's accounting office 
as well the veteran's social worker and medical staff, she 
was never informed of the arrival of the second check.  She 
stated that rather than follow the precedent established with 
the first check, the second check, for inexplicable reasons, 
sat in the accounting office for approximately 8 weeks.  The 
veteran died in March 2006 and the second check was 
subsequently returned to the VA Regional Office stamped as 
"unable to deliver-patient deceased."  The appellant 
asserts that she did not find out about the existence of the 
second check until after the veteran's death.  

The record reflects that the appellant was reimbursed by VA 
for the veteran's funeral expenses in the amount of $1,160.93 
in February 2007.

The appellant subsequently provided testimony before the 
undersigned Veterans Law Judge in September 2008.  She 
essentially reiterated previously submitted information 
consistent with contentions made throughout her appeal.  

In this case the veteran did not negotiate the second check 
in the amount of $54,663.38 prior to his death and the check 
was properly returned to the issuing office and cancelled.  
The appellant does not meet any of the criteria listed under 
38 U.S.C.A. § 5121(a) (1) to (4) for payment as an 
individual, in that there is no evidence of record to 
substantiate that she was the dependent child of the veteran.  
In addition, the veteran left no surviving spouse or other 
dependent child.  Here, the appellant paid the veteran's 
funeral expenses and was properly reimbursed for the money 
she paid in the amount of $1,160.93 and is not otherwise 
entitled to the benefits comprised in the non-negotiated 
check returned to VA at the veteran's death.  38 C.F.R. § 
3.1003 (2008).  

Unfortunately, there is no law, which allows the VA to re-
issue the check to the appellant or to the veteran's estate.  
The relevant facts are not in dispute and, therefore, it is 
the law rather than an interpretation of the evidence, which 
governs the outcome of this case.  Although the Board 
sympathizes with the appellant's situation and the particular 
circumstances therein; we are without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
There is no legal basis for a grant of this claim, and it 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 



ORDER

Payment of additional "awarded but unpaid" benefits at the 
time of the veteran's death is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


